Fourth Court of Appeals
                                San Antonio, Texas
                                    February 14, 2018

                                   No. 04-17-00509-CR

                               EX PARTE Noah ESPADA,


                From the 379th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2004CR3638
                         Honorable Ron Rangel, Judge Presiding


                                      ORDER
      The State’s Motion for Extension of Time to file their brief is hereby GRANTED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court